IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-41204
                         Summary Calendar


AURORA DE LA PAZ,

                                           Plaintiff-Appellant,

versus

KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,

                                           Defendant-Appellee.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. C-97-CV-413
                       - - - - - - - - - -

                          August 5, 1999

Before SMITH, BARKSDALE, and PARKER, Circuit Judges.

PER CURIAM:*

     Aurora De La Paz appeals from the district court’s judgment

affirming the denial of her application for disability insurance

benefits and supplemental security income.    She argues that the

Administrative Law Judge (“ALJ”) erred in disregarding De La

Paz’s subjective complaints while assessing her residual

functional capacity, the ALJ posed inadequate hypothetical

questions to the vocational expert, and the Commissioner’s

determination regarding her disability status was not supported



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-41204
                                -2-

by substantial evidence.   Because De La Paz failed to exhaust her



administrative remedies by raising her argument regarding the

hypothetical questions before the Appeals Council in her request

for review of the ALJ’s decision, we lack jurisdiction to review

this issue.   See McQueen v. Apfel, 168 F.3d 152, 155 (5th Cir.

1999); Paul v. Shalala, 29 F.3d 208, 210 (5th Cir. 1994).

     We have reviewed the record and find that the ALJ’s finding

regarding De La Paz’s residual functional capacity and the

Commissioner’s determination of her disability status were

supported by substantial evidence.   See Leggett v. Chater, 67

F.3d 558, 564 (5th Cir. 1995).

     AFFIRMED.